United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-3556
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the
Leonard Bieri, III,                       * Western District of Missouri.
                                          *
             Appellant.                   * [UNPUBLISHED]
                                     ___________

                              Submitted: November 14, 2008
                                 Filed: December 5, 2008
                                  ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Leonard Bieri appeals the district court’s1 denials of his Federal Rule of
Criminal Procedure 41(g) motion for return of property, his motion for
reconsideration, and his “motion for ruling.” We conclude that Bieri’s Rule 41(g)
motion was properly denied because, under the law-of-the-case doctrine, he was
precluded from claiming lawful entitlement to the property in light of this court’s prior
decisions in United States v. Bieri, 21 F.3d 819, 820, 823-25 (8th Cir. 1994)
(instructing district court to treat property as single unit under 21 U.S.C. § 853(a)),

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
and United States v. Bieri, 68 F.3d 232, 235, 238 (8th Cir. 1995) (holding that
forfeiture under § 853(a) was warranted given district court’s prior finding that
property was used to facilitate drug-trafficking offenses; remanding for entry of
forfeiture order). See Jackson v. United States, 526 F.3d 394, 396-97 (8th Cir. 2008)
(review standard; noting that Rule 41(g) motion is properly denied if movant is not
entitled to lawful possession of seized property or property is subject to forfeiture);
United States v. Huber, 462 F.3d 945, 953 (8th Cir. 2006) (law-of-the-case doctrine
requires trial court to follow decision of appellate court with respect to all issues
addressed by that opinion). Moreover, upon careful review of Bieri’s arguments, we
conclude that no exception to the law-of-the-case doctrine is warranted. See United
States v. Bartsh, 69 F.3d 864, 866 (8th Cir. 1995) (decision in prior appeal must be
followed in later proceedings unless party introduces substantially different evidence
or prior decision is clearly erroneous and works manifest injustice).

      We also conclude that the district court properly dismissed Bieri’s motion to
reconsider because he was not entitled to an evidentiary hearing on his Rule 41(g)
motion, see United States v. Felici, 208 F.3d 667, 670 (8th Cir. 2000) (district court
need not hold evidentiary hearing when it is apparent that person seeking return of
property is not lawfully entitled to own or possess property), and that the district court
appropriately denied Bieri’s “motion for ruling” because it raised issues that were
moot.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-